Exhibit 10.5

PUMA BIOTECHNOLOGY, INC.

2011 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

Puma Biotechnology, Inc., a Delaware corporation (the “Company”), pursuant to
its 2011 Incentive Award Plan (the “Plan”), hereby grants to the individual
listed below (the “Optionee”), an option to purchase the number of shares of the
common stock of the Company (“Shares”), set forth below (the “Option”). This
Option is subject to all of the terms and conditions set forth herein and in the
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Agreement.

 

Optionee:   

 

   Grant Date:   

 

   Vesting Commencement Date:   

 

   Exercise Price per Share:   

$[        ] /Share

   Total Exercise Price:   

$

  

Total Number of Shares

Subject to the Option:

  

shares

   Expiration Date:   

 

  

 

Type of Option:    ¨  Incentive Stock Option        ¨  Non-Qualified Stock
Option

 

Vesting Schedule:    [To come from each individual agreement] Termination:   
The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement.

By his or her signature, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Optionee has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or relating to the Option.

 

PUMA BIOTECHNOLOGY, INC.    OPTIONEE By:   

 

   By:   

 

Print Name:   

 

   Print Name:   

 

Title:   

 

      Address:   

 

   Address:   

 

      Email:   

 



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Puma Biotechnology, Inc.,
a Delaware corporation (the “Company”), has granted to the Optionee an option
(the “Option”) under the Company’s 2011 Incentive Award Plan, as amended from
time to time (the “Plan”) to purchase the number of shares of common stock of
the Company (“Shares”) indicated in the Grant Notice. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Grant Notice.

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Optionee’s past and/or continued
employment with or service to the Company or any Affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the Optionee
the Option to purchase any part or all of the aggregate number of Shares set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement. Unless designated as a Non-Qualified Stock Option in the
Grant Notice, the Option shall be an Incentive Stock Option to the maximum
extent permitted by law.

2.2 Exercise Price. The exercise price of the Shares subject to the Option shall
be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date. Notwithstanding the foregoing, if this Option is an Incentive
Stock Option and the Optionee is a Greater Than 10% Stockholder as of the Grant
Date, the exercise price per share of the Shares subject to the Option shall not
be less than 110% of the Fair Market Value of a Share on the Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Affiliate. Nothing in the Plan or this Agreement shall confer
upon the Optionee any right to continue in the employ or service of the Company
or any Affiliate or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and the
Optionee.

 

A-1



--------------------------------------------------------------------------------

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to the terms and conditions hereof, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b) No portion of the Option which has not become vested and exercisable as of
the date of the Optionee’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Optionee.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice;

(b) If this Option is designated as an Incentive Stock Option and the Optionee
is a Greater Than 10% Stockholder as of the Grant Date, the expiration of five
(5) years from the Grant Date;

(c) The date that is three (3) months from the date of the Optionee’s
Termination of Service by the Company without Cause or by the Optionee for any
reason (other than due to death or disability);

(d) The expiration of one (1) year from the date of the Optionee’s Termination
of Service by reason of the Optionee’s death or disability; or

(e) The start of business on the date of the Optionee’s Termination of Service
by the Company for Cause.

The Optionee acknowledges that an Incentive Stock Option exercised more than
three (3) months after the Optionee’s Termination of Service, other than by
reason of death or disability, will be taxed as a Non-Qualified Stock Option.

3.4 Special Tax Consequences. The Optionee acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which Incentive Stock Options, including
the Option, are exercisable for the first time by the Optionee in any calendar
year exceeds $100,000, the Option and such other options shall be Non-Qualified
Stock Options to the extent necessary to comply with the limitations imposed by
Section 422(d) of the Code. The Optionee further acknowledges that the rule set
forth in the preceding sentence shall be applied by taking the Option and other
“incentive stock options” into account in the order in which they were granted,
as determined under Section 422(d) of the Code and the Treasury Regulations
thereunder.

 

A-2



--------------------------------------------------------------------------------

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the deceased Optionee’s personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then-applicable laws of descent and distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional shares.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3 hereof:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;

(b) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 4.4
hereof;

(c) Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(a) Cash;

(b) Check;

 

A-3



--------------------------------------------------------------------------------

(c) With the consent of the Administrator, delivery of a written or electronic
notice that the Optionee has placed a market sell order with a broker with
respect to Shares then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the aggregate exercise price; provided, that
payment of such proceeds is then made to the Company upon settlement of such
sale;

(d) With the consent of the Administrator, surrender of other Shares which have
been held by the Optionee for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares with respect to which the Option or portion thereof is being
exercised;

(e) With the consent of the Administrator, surrendered Shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Shares with respect to which the Option
or portion thereof is being exercised; or

(f) With the consent of the Administrator, such other form of legal
consideration as may be acceptable to the Administrator.

4.5 Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have then
been reacquired by the Company. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares purchased upon the
exercise of the Option or portion thereof prior to fulfillment of the conditions
set forth in Section 11.4 of the Plan.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
such Shares shall have been issued by the Company and held of record by such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13.2 of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Optionee, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option.

5.2 Transferability of Option. Except as otherwise set forth in the Plan:

(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution or, subject to the
consent of the Administrator, pursuant to a DRO, unless and until the Option has
been exercised and the shares underlying the Option have been issued, and all
restrictions applicable to such shares have lapsed;

 

A-4



--------------------------------------------------------------------------------

(b) The Option shall not be liable for the debts, contracts or engagements of
the Optionee or the Optionee’s successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) unless and
until the Option has been exercised, and any attempted disposition thereof prior
to exercise shall be null and void and of no effect, except to the extent that
such disposition is permitted by Section 5.2(a) hereof; and

(c) During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof), unless it has been disposed of pursuant to a
DRO; after the death of the Optionee, any exercisable portion of the Option may,
prior to the time when such portion becomes unexercisable under the Plan or this
Agreement, be exercised by the Optionee’s personal representative or by any
person empowered to do so under the deceased Optionee’s will or under the then
applicable laws of descent and distribution.

(d) Notwithstanding any other provision in this Agreement, the Optionee may, in
the manner determined by the Administrator, designate a beneficiary to exercise
the rights of the Optionee and to receive any distribution with respect to the
Option upon the Optionee’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and this Agreement, except to
the extent the Plan and this Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the
Optionee is married or a domestic partner in a domestic partnership qualified
under applicable law and resides in a community property state, a designation of
a person other than the Optionee’s spouse or domestic partner, as applicable, as
his or her beneficiary with respect to more than 50% of the Optionee’s interest
in the Option shall not be effective without the prior written consent of the
Optionee’s spouse or domestic partner. If no beneficiary has been designated or
survives the Optionee, payment shall be made to the person entitled thereto
pursuant to the Optionee’s will or the laws of descent and distribution. Subject
to the foregoing, a beneficiary designation may be changed or revoked by the
Optionee at any time provided the change or revocation is filed with the
Administrator prior to the Optionee’s death.

5.3 Lock-Up Period. The Optionee hereby agrees that, if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act or any applicable state laws, the Optionee
shall not sell or otherwise transfer any Shares or other securities of the
Company during the 180-day period (or such longer period as may be requested in
writing by the Managing Underwriter and agreed to in writing by the Company)
following the effective date of a registration statement of the Company filed
under the Securities Act in connection with the Company’s initial public
offering of Common Stock (the “Market Standoff Period”). The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period and these restrictions
shall be binding on any transferee of such shares of Common Stock.
Notwithstanding the foregoing, the 180-day period may be extended for up to such
number of additional days as is deemed necessary by the Company or the Managing
Underwriter to continue coverage by research analysts in accordance with NASD
Rule 2711 or any successor rule.

5.4 Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the Shares subject to the
Option. The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of such Shares and that the Optionee is not relying on the Company
for any tax advice.

 

A-5



--------------------------------------------------------------------------------

5.5 Adjustments. The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

5.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office (or the Secretary’s email), and any
notice to be given to the Optionee shall be addressed to the Optionee’s last
address reflected on the Company’s records (or the Optionee’s Company email or,
if the Optionee no longer has a Company email address, to the email address
provided by the Optionee at the time of his or her Termination of Service). Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the person entitled to exercise his or her Option
pursuant to Section 4.1 hereof by written notice under this Section 5.6. Any
notice shall be deemed duly given when sent via email or when sent by reputable
overnight courier or by certified mail (return receipt requested) through the
United States Postal Service.

5.7 Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act or any
applicable state laws on an effective registration statement at the time this
Option is exercised, the Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

5.8 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.9 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.10 Conformity to Securities Laws. The Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.11 Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of the Optionee.

5.12 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 5, this Agreement
shall be binding upon the Optionee and his or her heirs, executors,
administrators, successors and assigns.

 

A-6



--------------------------------------------------------------------------------

5.13 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, the Optionee shall give prompt notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or transfer is made (a) within two (2) years from the Grant
Date with respect to such Shares or (b) within one (1) year after the transfer
of such Shares to the Optionee. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Optionee in such
disposition or other transfer.

5.14 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to
Section 16 of the Exchange Act, then the Plan, the Option and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

5.15 No Continued Service. Nothing in this Agreement or in the Plan shall confer
upon the Optionee any right to continue to serve as an Employee or other service
provider of the Company or any of its Affiliates or shall interfere with or
restrict in any way the rights of the Company and its Affiliates, which rights
are hereby expressly reserved, to discharge or terminate the services of the
Optionee at any time for any reason whatsoever, with or without Cause, except to
the extent expressly provided otherwise in a written agreement between the
Company or an Affiliate and the Optionee.

5.16 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Optionee with respect to the subject matter hereof.

5.17 Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with the requirements of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.

 

A-7